1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                   EASTERN DISTRICT OF CALIFORNIA

9                                                     )
     MERRICK JOSE MOORE,                                  Case No. 1:13-cv-01820-BAM (PC)
10                                                    )
                      Plaintiff,                      )   ORDER GRANTING IN PART AND DENYING IN
11                                                    )   PART PLAINTIFF’S MOTION FOR WITNESSES
            v.                                        )   (ECF No. 115)
12                                                    )
     CASAS, et al.,
                                                      )   DEADLINE TO SUBMIT WITNESS FEES:
13                                                    )
                      Defendants.                         March 25, 2019
                                                      )
14                                                    )
15                                                    )
                                                      )
16                                                    )

17          Plaintiff Merrick Jose Moore (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. All parties have consented to

19   magistrate judge jurisdiction. (ECF Nos. 7, 74.) This matter is set for trial on April 29, 2019.

20          On January 31, 2019, Plaintiff filed a motion for attendance of incarcerated and unincarcerated

21   witnesses. (ECF No. 115.) As discussed on the record at the March 4, 2019 Telephonic Trial

22   Confirmation Hearing, Plaintiff’s motion is granted in part and denied in part.

23          Specifically, Plaintiff’s motion is denied with respect to the requested incarcerated witnesses,

24   due to his failure to submit offers of proof regarding the content and relevance of their expected

25   testimony at trial. Plaintiff’s motion is granted, however, with respect to the following three

26   unincarcerated witnesses: (1) C. Love, ISU Sergeant; (2) R.N. Sabios; and (3) R.N. B. Savage.

27   ///

28   ///


                                                          1
1           The witness fees for Sergeant Love, Nurse Sabios, and Nurse Savage are set forth below. The

2    amount is based on the daily witness fee of $40.00, plus round-trip mileage from California State

3    Prison at Corcoran at the current reimbursement rate of $0.58 per mile. 28 U.S.C. § 1821.

4           Thus, if Plaintiff wishes to have these witnesses served with a summons to testify at trial, then

5    Plaintiff must submit a separate money order, made out to each witness, in the amounts set forth below:

6           1. For Sergeant C. Love, Plaintiff must submit a money order in the amount of $102.64;1

7           2. For R.N. Sabios, Plaintiff must submit a money order in the amount of $102.64; and

8           3. For R.N. B. Savage, Plaintiff must submit a money order in the amount of $102.64.

9           As set forth in the Court’s Second Scheduling Order, and as discussed at the Telephonic Trial
     Confirmation Hearing, to ensure the timely subpoena of these witnesses for trial, Plaintiff must submit the
10
     above listed witness fees no later than March 25, 2019. (ECF No. 112, p. 4.)
11
            Accordingly, it is HEREBY ORDERED that:
12
            1. Plaintiff’s motion for attendance of incarcerated and unincarcerated witnesses, (ECF No.
13
                  115), is GRANTED IN PART and DENIED IN PART;
14
            2. Plaintiff’s deadline to submit the above-listed money orders in the full amounts for the
15
                  unincarcerated witnesses to be served with summons to testify at trial, is March 25, 2019;
16
                  and
17
            3. Plaintiff is advised that the Court cannot accept cash, and money orders cannot be
18
                  made out to the Court, but must be made out to the individual witness in that
19
                  witness’s name.
20
21
     IT IS SO ORDERED.
22
23       Dated:     March 4, 2019                               /s/ Barbara   A. McAuliffe             _
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
     1
      Plaintiff reports that all three witnesses are employed at California State Prison – Corcoran, 4001
28   King Avenue, Corcoran, CA 93212. It is 108 miles, round-trip, from that location to the courthouse.


                                                          2
